Citation Nr: 1520408	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral ankle disabilities.

2.  Entitlement to a rating in excess of 10 percent prior to August 5, 2011, for service-connected right ankle disability.

3.  Entitlement to a rating in excess of 20 percent on and after August 5, 2011, for service-connected right ankle disability.

4.  Entitlement to a rating in excess of 10 percent prior to August 5, 2011, for service-connected left ankle disability.

5.  Entitlement to a rating in excess of 20 percent on and after August 5, 2011, for service-connected left ankle disability.



REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Oklahoma from September 1984 to September 1990, with active duty for training from February 25, 1985, to August 5, 1985.  Service personnel records also show that he had active duty, active duty for training, or full-time training duty from August 17, 1986, to August 31, 1986, and from June 13, 1987, to June 27, 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2014, the Board issued a decision wherein it, in pertinent part, denied entitlement to service connection for a bilateral knee disability, to include as secondary to service connected bilateral ankle disabilities.  Therein, the Board also denied in entitlement to ratings in excess of 10 percent prior to August 5, 2011, for the Veteran's service-connected right and left ankle disabilities, and granted 20 percent ratings, but not more, to both of these disabilities, effective on and after August 5, 2011.  The Veteran appealed the Board's August 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a February 2015 Joint Motion for Remand and vacated the August 2014 Board decision insofar as it denied service connection for bilateral knee disability and denied ratings in excess of those already assigned, prior to and on and after August 5, 2011, to the Veteran's service-connected right and left ankle disabilities.  These claims have been remanded to the Board for further development and re-adjudication consistent with the Joint Motion for Remand.

The issue of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral ankle disabilities, will be addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 5, 2011, the Veteran's right and left ankles demonstrated normal plantar flexion and dorsiflexion.

2.  On and after August 5, 2011, the Veteran's right and left ankles exhibited limitation of motion that more nearly approximates marked then moderate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior to August 5, 2011, for right ankle disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.40, 4.4, 4.71a, Diagnostic Codes 5010, 5271 (2014).

2.  The criteria for a rating in excess of 20 percent, on and after August 5, 2011, for right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2014).

3.  The criteria for a rating in excess of 10 percent, prior to August 5, 2011, for left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

4.  The criteria for a rating in excess of 20 percent, on and after August 5, 2011, for left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the Veteran's increased rating claims at issue herein, the RO's December 2007 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the December 2007 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter also provided the Veteran with notice of the need to submit evidence of how the worsening of his claimed disability affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Additional notice regarding the increased rating claims was provided in the January 2009 statement of the case and the claims were re-adjudicated in April 2010 and November 2012 supplemental statements of the case.  Subsequent to the November 2012 supplemental statement of the case, the Veteran was provided ample opportunity to provide relevant evidence in support of his claims.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist was also met in this case.  VA obtained the Veteran's service treatment and personnel records; assisted the Veteran in obtaining evidence; afforded the Veteran physical examinations; obtained medical opinions as to the severity of his service-connected disabilities; and afforded the Veteran the opportunity to give testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board finds that the AOJ substantially compliance with the Board's April 2011 remand instructions, as the Veteran was asked to identify outstanding medical records pertinent to his claims; the Oklahoma National Guard was contacted to obtained service personnel and treatment records; and a VA examination for the purpose of determining the nature and extent of the service-connected ankle disabilities was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, a remand for corrective actions is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the, context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Service connection was originally established for residuals of a fractured left ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, with a non-compensable evaluation, effective September 8, 1988.  The rating was, subsequently increased to 10 percent, effective May 13, 1991. 

Service connection for right ankle limitation of motion was granted as secondary to the left ankle disability, also pursuant to Diagnostic Code 5271, with a 10 percent disability rating, effective September 19, 1993.  In the March 2008 rating decision that is the subject of this appeal, the right ankle disability was re-characterized as right ankle condition with degenerative changes, and Diagnostic Code 5010 was added in conjunction with Diagnostic Code 5271.

The Veteran asserts that he is entitled to ratings in excess of 10 percent for his service-connected ankle disabilities prior to August 5, 2011, that he is entitled to rating in excess of 20 percent for his service-connected ankle disabilities on and after August 5, 2011.  During an October 2010 Board hearing, the Veteran testified that both ankles had worsened, as evidenced by continued pain and continued swelling.  He also testified that his left ankle gives out and that he had fallen due to a lack of ankle support.  The Veteran indicated that he only received VA treatment for his ankles.

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is non-compensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Diagnostic Code 5271 provides the rating criteria for limitation of motion of the ankle.  Moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran has been seen at VA with complaints of chronic bilateral ankle pain.  See March 2007 primary care note (described as constant at a level seven); May 2007 primary care note (described as achy, sharp, and constant); June 2007 primary care note (pain reported at a level six and described as constant).  An August 2007 rehabilitation medicine note reveals that he reported both ankles were painful and that the left was most painful.  Physical examination revealed decreased range of motion without specific measurement at the ankle and significant pain in the sinus tarsi area of the left ankle.  The assessment was sinus tarsi with ankle arthropathy.  He was given an ankle strap to wear on the left and it was noted he may need bilateral ankle straps in the future.

The Veteran underwent a VA examination in November 2007, at which time he reported the following problems related to both ankles:  Weakness when walking; twisting and giving way; morning stiffness; swelling when walking hundreds of yards; giving way when walking; and fatigability when walking a block.  The Veteran denied heat, redness, lack of endurance, locking and dislocation.  He reported constant, localized left ankle pain, which was described as an aching pain at a level eight.  Pain was elicited by physical activity and relieved by rest and medication.  At the time of pain, the Veteran could function with medication.  It was noted that the Veteran was wearing bilateral ankle supports.  Physical examination revealed an elevated scar present at that lateral right ankle measuring about 6.0 centimeters by 0.2 centimeters.  The scar had tenderness and hypopigmentation of less than six square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  Physical examination also revealed an abnormal gait, with shuffling, favoring the left ankle.  There was bilateral ankle tenderness but no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Examination of the ankles did not reveal any deformity.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees, bilaterally.  There was no additional limitation of function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no indication of a malunion to the os calcis or of the astralgus on either ankle.  X-rays of the ankles showed degenerative arthritic changes.

According to an August 5, 2011 Disability Benefits Questionnaire, the examiner reported mild degenerative changes of both ankles.  The Veteran reported that both ankles swell all the time and that he had pain in his ankles.  Standing, walking and even sitting were problematic.  He had not taken pain medication in the last five years due to a renal condition.  The Veteran indicated that he did not wear any ankle brace, but did wear shoe inserts and walked with a cane.  He had also received a cortisone shot in his left ankle earlier that year.  Range of motion testing was only conducted for left ankle plantar dorsiflexion, which was to 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  The left ankle exhibited 10 degrees of post-test dorsiflexion.  There was no additional limitation in range of motion of the ankle following repetitive use testing and no functional loss or functional impairment.  The examiner reported localized tenderness or pain on palpation of the joints/soft tissue of both ankles.  Muscle strength testing was normal for bilateral ankle plantar flexion and bilateral ankle dorsiflexion.  There was bilateral ankle laxity on anterior drawer and talar tilt testing, but no ankle ankylosis.  The examiner also noted a slightly curved surgical scar anterior to the lateral malleolus of the right ankle measuring about 5.5 centimeters.  The scar was not painful and/or unstable, and the total area was not greater than 39 square centimeters.  The examiner noted that the Veteran's gait was normal.  The Veteran used a cane occasionally and shoe inserts constantly for pain in his feet and ankles.  Imaging studies showed degenerative or traumatic arthritis in both ankles.  The imaging reports are of record.

A September 2012 Disability Benefits Questionnaire demonstrated bilateral ankle joint derangement and bilateral ankle degenerative joint disease.  The Veteran complained of bilateral ankle pain "all the time," and bilateral morning stiffness, which improved after being up a while.  Upon further questioning, the examiner clarified that the Veteran had pain if standing or on weight bearing, but was pain free at rest and sitting.  The examiner noted that the Veteran had a cane, but did not bring it to the examination.  The Veteran stated that he had no problems doing his job as a bailiff.  The Veteran was also able to do yard work and church work in his time off.  Range of motion testing revealed bilateral ankle plantar flexion to 40 degrees and bilateral ankle dorsiflexion to 5 degrees, all without objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions and post-test bilateral plantar flexion to 40 degrees and post-test bilateral dorsiflexion to 5 degrees.  There was no additional limitation of motion of the ankle following repetitive use testing and no functional loss and/or functional impairment of either ankle.  The examiner noted localized tenderness or pain on palpation of the joints/soft tissues of both ankles.  Muscle strength testing was normal for bilateral ankle plantar flexion and bilateral ankle dorsiflexion.  There was no laxity in either ankle on anterior drawer test and no laxity on the right during talar tilt test, but there was laxity on the left with the latter test.  There was no ankylosis in either ankle.  The examiner noted a well-healed, small scar on the right lateral malleolus.  This scar was not painful and/or unstable and it was not greater than 39 square centimeters.  No assistive devices were noted.  Imaging reports were reported by the examiner as showing bilateral degenerative or traumatic arthritis.  The ankle condition did not impact the Veteran's ability to work.  The examiner noted that the Veteran ambulated without any difficulty.  When he first came into the examination room, he had a very slight limp.  When he left he walked down the hall 100 feet to the elevator in normal fashion, with normal speed and balance.  He failed to demonstrate any evidence of incoordination, weakened movement, or excess fatigability.  During the course of the examination, the Veteran was in and out of a chair and up and down on the examination table without any difficulty and in a normal fashion.  The examiner also reported that the Veteran indicated his ankles were tender to touch, even gentle palpation.  He indicated the ankle mortise area.  There was no tenderness over either malleolus on either foot, and vascular and sensory examination revealed good pulses, temperature, skin condition and sensitivity to monofilament testing on the lower legs and feet.  There was no edema.

The Board has considered the Veteran's statements regarding his bilateral ankle disability and finds that they are competent and credible.  The preponderance of the evidence, however, is against the assignment of a rating in excess of 10 percent for either ankle prior to August 5, 2011, the date on which the Veteran underwent an ankle conditions Disability Benefits Questionnaire examination.  This is so because the only range of motion testing conducted prior to this date was during the November 2007 VA examination, at which time both ankles exhibited normal motion on both plantar flexion and dorsiflexion.  See also 38 U.S.C.A. § 4.71a, Plate II.  The Board has considered the other diagnostic codes related to the ankles to determine whether an increased rating is warranted for either ankle prior to August 5, 2011, under these provisions.  The remaining diagnostic codes, however, are not for application in this case as there is no evidence of ankylosis in either ankle (Diagnostic Code 5270) or subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astagalectomy (Diagnostic Code 5274).  See VA and private treatment records; VA imaging reports; VA examination report.

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the 10 percent ratings for the Veteran's right and/or left ankle disabilities.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  As discussed above, the evidence of record demonstrated that the Veteran's bilateral range of ankle motion was normal prior to August 5, 2011.  Although the Veteran endorsed pain, weakness when walking, twisting, giving way, stiffness; swelling, and fatigability, upon clinical evaluation, the clinical evidence did not show that the joint function of the Veteran's ankles was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).

Based on the above, the Board finds that the Veteran did not experienced additional functional loss due to his service-connected right and/or left ankle disabilities that is not contemplated in the already assigned 10 percent ratings.  Even with consideration of the Veteran's lay statements regarding his symptoms, and although the Veteran utilized ankle supports/straps, the Board finds that the Veteran's disability pictures do not more nearly approximate the criteria for a higher rating for either disability under the applicable diagnostic code due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.  Accordingly, an evaluation in excess of 10 percent prior to August 5, 2011, for the Veteran's service-connected right and left ankle disabilities is not warranted based on additional functional loss.

On and after August 5, 2011, the evidence does not support a rating in excess of 20 percent for either ankle.  As demonstrated by the August 5, 2011 Disability Benefits Questionnaire, the Veteran was able to plantar flex his left ankle to 10 degrees, which is 35 degrees less than normal.  The Board will resolve reasonable doubt in his favor that his right ankle, which was not tested for reasons that are unclear to the Board, would have exhibited the same limitation.  Additionally, the Veteran was able to achieve 5 degrees of bilateral dorsiflexion at the time of the September 2012 ankle conditions Disability Benefits Questionnaire, which represents 15 degrees less than normal.  See also 38 U.S.C.A. § 4.71a, Plate II.  These measurements more nearly approximate marked limitation of motion required for the assignment of a 20 percent rating, which is the maximum available rating under Diagnostic Code 5271.

The Board has considered the other diagnostic codes related to the ankles to determine whether ratings in excess of 20 percent are warranted on and after August 5, 2011.  Only one diagnostic code provides for a rating in excess of 20 percent, namely a 40 percent rating for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity under Diagnostic Code 5270.  This diagnostic code is not for application in this case as there is no evidence of ankylosis in either of the Veteran's ankles.  See VA and private treatment records; VA imaging reports; VA examination reports.

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the 20 percent ratings for the Veteran's right and/or left ankle disabilities.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although the Veteran endorsed pain, tenderness, and swelling, neither ankle was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell, 25 Vet. App. at 37-44.

Based on the above, the Board finds that the Veteran did not experienced additional functional loss due to his service-connected right and/or left ankle disabilities that is not contemplated in the already assigned 20 percent ratings on and after August 5, 2011.  Even with consideration of the Veteran's lay statements regarding his symptoms, and even with consideration of his use of shoe inserts and a cane, the Board finds that the Veteran's disability pictures do not more nearly approximate ankylosis due to functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271; see DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 37-44.   Accordingly, an evaluation in excess of 20 percent on and after August 5, 2011, for the Veteran's service-connected right and left ankle disabilities is not warranted based on additional functional loss.

The Board has considered whether a separate rating is warranted for the surgical scar associated with the right ankle disability.  Although the scar was noted to be tender and hypopigmented at the time of the November 2007 VA examination, it involves a very small area and is not deep, unstable, or painful on examination.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2014); see also VA arid private treatment records; VA examination reports.  Accordingly, a separate compensable rating for the right ankle scar is not warranted.

As discussed in the Introduction, in August 2014, the Board denied the Veteran's claims of entitlement to ratings beyond those already assigned to his service connection right and left ankle disabilities, both before and after August 5, 2011.  The Board also determined that neither the Veteran's right nor left ankle disability warranted a referral for extraschedular consideration.  The Veteran appealed the Board's decision to the Court.  In a March 2015 Order, the Court granted a February 2015 Joint Motion for Remand and vacated the August 2014 Board decision insofar as it pertained to the issues of entitlement to ratings in excess of those already granted for the Veteran's service-connected right and left ankle disabilities.  These issues were then remanded to the Board for consideration consistent with the directives in the Joint Motion for Remand.  The parties to the motion agreed that the August 2014 Board decision included inadequate reasons and bases as to the determination to not refer the Veteran's claims for extraschedular consideration.  Specifically, the parties agreed that the Board failed to discuss how symptoms, such as instability, swelling, and the use of braces, a cane, and shoe inserts, were contemplated by the diagnostic codes under which the ratings had been assigned.  The Board will now address this issue.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

As demonstrated above, the ratings for the Veteran's service-connected right and left ankle disabilities have been assigned pursuant to Diagnostic Code 5271.  Thereunder, a 10 percent rating is assigned for "moderate" ankle disabilities, and a maximum 20 percent rating is assigned for "marked" ankle disabilities.  The words "moderate" and "marked" are not defined in the Rating Schedule.  In assigning ratings under Diagnostic Code 5271, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Even though the Rating Schedule does not specifically account for each of the symptoms or manifestation associated with the Veteran's service-connected right and/or left ankle disabilities, the Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate.  The Board further finds that the ratings assigned under Diagnostic Code 5271 contemplate the level of occupational and social impairment caused by the Veteran's right and left ankle disabilities both before and on and after August 5, 2011.  Id. 

The Veteran's right and left ankle disabilities are manifested by pain, decreased range of motion, stiffness, swelling, fatigability, tenderness, laxity, giving way (or instability), twisting, and weakness.  Additionally, the evidence demonstrated that the Veteran utilized ankle straps and/or supports, as well as shoe inserts and a cane.  Moreover, the evidence of record demonstrated an abnormal gait or limp, albeit inconsistently.  The Board finds that the use of braces, straps, supports, and/or a cane and symptoms of pain, decreased range of motion, stiffness, swelling, fatigability, tenderness, laxity, giving way (or instability), twisting, and weakness, are not so exceptional or unusual as to fall outside the scope of a "moderate" or "marked" ankle disability under Diagnostic Code 5271.  This is especially true given the Board also considered the Veteran's claims under the regulations pertaining to functional impairment/limitation.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Rating Schedule provides for ratings in excess those already assigned for certain manifestations of ankle disabilities, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present before or after August 5, 2011.

Based on the above, the Board finds that schedular criteria adequately address the average impairment in earning capacity caused by the Veteran's service-connected right and left ankle disabilities.  See 38 C.F.R. §§ 3.321(b), 4.6, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271, see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted for either disability.  Thun, 22 Vet. App. at 115.

Significantly, the above analysis pertains only to the threshold determination as to whether referring the Veteran's claims for extraschedular consideration is warranted.  Even if the Board were to assume, arguendo, that the manifestations of the Veteran's right and left ankle disabilities were so exceptional or usual that the schedular ratings were inadequate, the evidence must then demonstrate that the Veteran's right and/or left ankle disabilities resulted in marked interference with employment and/or necessitated frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  

The Veteran does not assert and the record is otherwise negative for evidence that his service-connected right and/or left ankle disabilities resulted in marked interference with employment or required frequent hospitalizations.  Indeed, throughout the pendency of these appeals, the Veteran has been employed as a bailiff.  Further, in November 2007, the Veteran stated that he was able to function during episodes of pain if he took medication.  In September 2012, he endorsed experiencing no problems doing his job as a bailiff.   As such, the Board finds that the record is negative for evidence demonstrating that the Veteran experienced marked interference with employment.  The evidence of record also failed to demonstrate that the Veteran's right and/or left ankle disabilities required frequent periods of hospitalization.  Beyond a right ankle surgery in 2001, there was no evidence that the Veteran required hospitalization for either his service-connected right or left ankle disability.  Consequently, even if the disability pictures associated with the Veteran's service-connected right and/or left ankles are not adequately contemplated by the Rating Schedule, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.

Additionally, the Board notes that the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims for ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 10 percent prior to August 5, 2011, for right ankle disability is denied.

A rating in excess of 10 percent prior to August 5, 2011, for left ankle disability is denied.

A rating in excess of 20 percent on and after August 5, 2011, for right ankle disability is denied.

A rating in excess of 20 percent on and after August 5, 2011, for left ankle disability is denied.


REMAND

As discussed above, in August 2014, he Board denied the Veteran's claim of entitlement to service connection for bilateral knee disability, to include as secondary to his service-connected right and left ankle disabilities.  In making this determination, the Board relied, in part, on a November 2012 VA examination.  As discussed herein, the Veteran appealed the August 2014 denial of this claim to the Court.  The parties to a February 2015 Joint Motion for Remand agreed that the November 2012 VA examination was inadequate because it failed to consider secondary service connection, to include aggravation.  As such, the Court issued a March 2015 Order vacating the August 2014 Board decision insofar as it denied service connection for bilateral knee disability.  

This claim has been returned to the Board for further development.  Given the directive contained in the February 2015 Joint Motion for Remand, the Board finds that a remand is required in order to provide the Veteran with another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the AOJ must undertake efforts to obtain the Veteran's relevant VA treatment records that have not already been associated with the claims file.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ must then provide the Veteran a VA examination with respect to his claim right and left knee disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current right and left knee disabilities present.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide an opinion as to whether any right and/or left knee disability was

(a)  incurred in or due to his active duty; OR

(b)  caused or aggravated by a his service-connected right and/or left ankle disabilities beyond their natural course, to include consideration of whether the Veteran's service-connected right and/or left ankle disability caused or aggravated beyond its natural course the Veteran's obesity, and whether the Veteran's obesity caused or aggravated the Veteran's right and/or left knee disabilities beyond their natural courses.

In rendering these opinions, the examiner must consider and discuss the Veteran's assertions. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


